Title: Abigail Adams to John Adams, 10 July 1777
From: Adams, Abigail
To: Adams, John


     
      
       July 10 1777 9 o clock Evening
      
     
     About an Hour ago I received a Letter from my Friend dated June 21: begining in this manner “my dearest Friend.” It gave me a most agreable Sensation, it was a cordial to my Heart. That one single expression dwelt upon my mind and playd about my Heart, and was more valuable to me than any part of the Letter, except the close of it. It was because my Heart was softned and my mind enervated by my sufferings, and I wanted the personal and tender soothings of my dearest Friend, that renderd it so valuable to me at this time. I have no doubt of the tenderest affection or sincerest regard of my absent Friend, yet an expression of that kind will sooth my Heart to rest amidst a thousand anxietyes.
     Tis now 48 Hours since I can say I really enjoyed any Ease, nor am I ill enough to summons any attendance unless my sisters. Slow, lingering and troublesome is the present situation. The Dr. encourages me to Hope that my apprehensions are groundless respecting what I wrote you yesterday, tho I cannot say I have had any reason to allter my mind. My spirits However are better than they were yesterday, and I almost wish I had not let that Letter go. If there should be agreable News to tell you, you shall know it as soon as the post can convey it. I pray Heaven that it may be soon or it seems to me I shall be worn out. I must lay my pen down this moment, to bear what I cannot fly from—and now I have endured it I reassume my pen and will lay by all my own feelings and thank you for your obligeing Letters.—A prize arrived this week at Marble Head with 400 Hogsheads of rum a board sent in by Manly.—Every article and necessary of life rises here daily. Sugar has got to 8 pounds per hundred, Lamb to I shilling per pound and all other things in proportion.—We have the finest Season here that I have known for many years. The fruit was injured by the cold East winds and falls of, the Corn looks well, Hay will be plenty, but your Farm wants manure. I shall endeavour to have Sea weed carted every Leasure moment that can be had. That will not be many. Help is so scarce and so expensive I can not Hire a days mowing under 6 shillings.
     How has done himself no honour by his late retreat. We fear most now for Tyconderoga. Tis reported to day that tis taken. We have a vast many men who look like officers continually riding about. I wonder what they can be after, why they do not repair to the army.
     We wonder too what Congress are a doing? We have not heard of late.
     How do you do? Are you glad you are out of the way of sour faces. I could look pleasent upon you in the midst of sufferings—allmighty God carry me safely through them. There I would hope I have a Friend ever nigh and ready to assist me, unto whom I commit myself.
     This is Thursday Evening. It cannot go till monday, and then I hope will be accompanied with more agreable inteligance.
     
      Most sincerely Yours.
     
     
     
      July 11
     
     I got more rest last night than I expected, this morning am rather more ill than I was yesterday. This day ten years ago master John came into this world. May I have reason again to recollect it with peculiar gratitude. Adieu.
    